Matter of Yajaira B. v Victoria B. (2022 NY Slip Op 02863)





Matter of Yajaira B. v Victoria B.


2022 NY Slip Op 02863


Decided on April 28, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 28, 2022

Before: Acosta, P.J., Manzanet-Daniels, Mazzarelli, Singh, González, JJ. 


Docket No. O-433/21 Appeal No. 15825 Case No. 2021-02159 

[*1]In the Matter of Yajaira B., Petitioner-Appellant,
vVictoria B., Respondent-Respondent.


Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for respondent.

Order, Family Court, Bronx County (Jennifer Burtt, Court Attorney Referee), entered on or about June 10, 2021, which granted respondent's motion to dismiss the family offense petition for failure to state a cause of action, unanimously affirmed, without costs.
The Family Court correctly dismissed the family offense petition without a hearing. Even afforded a liberal construction and accepted as true, the conclusory and nonspecific allegations in the petition fail to allege facts that, if proven, would establish that respondent committed the family offenses of harassment in the second degree
under Penal Law § 240.26(3) or identity theft in the third degree under Penal Law § 190.78 (see Matter of Stefan R. v Yesenia R., 191 AD3d 486, 486 [1st Dept 2021], citing Matter of Waldron v Heyward, 155 AD3d 636, 637 [2d Dept 2017]). 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 28, 2022